Citation Nr: 0528041	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right ankle injury, with traumatic 
arthritis.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a laceration of the left great toe, 
with partial amputation.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971, from September 1972 to August 1974, and from 
November 1974 to December 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Chicago, Illinois 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a May 1997 rating decision, the RO 
continued a 10 percent disability rating for a right ankle 
injury with traumatic arthritis and continued a 10 percent 
rating for residuals of a laceration and partial amputation 
of the left great toe.  In an April 1998 rating decision, the 
RO denied entitlement to a TDIU.

In a September 1998 decision, the Board increased the rating 
for the right ankle disability to 20 percent.  The veteran 
has continued his appeal of that rating, and is seeking a 
rating in excess of 20 percent.  The RO has granted two 
periods of 100 percent ratings for convalescence following 
right ankle surgeries, but the rating has been returned to 20 
percent after each convalescence period, and the present 
appeal is for a rating in excess of 20 percent.

In a June 2003 decision, the Board denied all three claims.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a March 
2004 joint motion of the parties, the Court in March 2004 
vacated the June 2003 Board decision and remanded the appeal 
to the Board for readjudication consistent with the joint 
motion.

In July 2004, the Board remanded the claims for the RO's 
initial consideration of an additional lay statement and 
several additional medical records that the veteran had 
submitted directly to the Board, and for the RO to provide 
further notification to the veteran regarding the development 
of evidence relevant to his claims.

In February 2005, the Board remanded the claims to the RO for 
additional VA medical examinations, with specific findings 
and medical opinions relevant to the claims.

In a June 2005 rating decision, the RO granted service 
connection, and a separate 10 percent rating, for a right 
ankle scar.  With respect to the right ankle disability, the 
Board will consider whether a rating in excess of 20 percent 
is warranted for manifestations of the disability other than 
the scar.

Finally, from an August 2004 opinion from a VA physician and 
a May 2005 statement from the veteran, it appears that the 
veteran may have raised an issue of entitlement to service 
connection for a low back disability as secondary to the 
service-connected right ankle disability.  Such an issue has 
not yet been addressed by the RO, and it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The manifestations of the veteran's right ankle 
disability include pain on motion, pain on weightbearing, 
weakness, and fatigability, which preclude nonsedentary 
employment, but do not constitute actual loss of use of the 
right foot.

3.  The residual manifestations of a laceration of the left 
great toe, with partial amputation, include tenderness and 
intermittent pain, producing limitations on prolonged 
weightbearing, but without limitation of motion of the toe or 
loss of use of the foot.

4.  The veteran has the following service-connected 
disabilities: residuals of a right ankle injury, with 
traumatic arthritis, to be rated at 30 percent; residuals of 
a laceration of the left great toe, with partial amputation, 
rated at 10 percent; and a right ankle scar associated with 
the right ankle injury, rated at 10 percent.  With a 
bilateral factor included for the disabilities of the right 
and left lower extremities, the combined rating is 40 
percent.

5.  The veteran's education includes some high school and 
some vocational training.  He has not worked regularly since 
in mid-1990s.

6.  The veteran's service-connected disabilities limit him to 
sedentary activity, but do not, by themselves, preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria have been met for a 30 percent rating for a 
right ankle disability, status post attempted fusion surgery.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5271, 5284 (2005).

2.  The criteria have not been met for a rating in excess of 
10 percent for residuals of a laceration of the left great 
toe, with partial amputation.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5171, 5284, § 4.118, Diagnostic Codes 7801, 7805 
(2005).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  VA sent the veteran written notices 
in March 2001 and later.  The joint motion for remand granted 
by the Court in March 2004 indicated that the notices sent 
through that time had not fulfilled all of the notice 
requirements under the VCAA.  In response, VA sent an 
additional notice in July 2004.  The Board finds that the 
notices issued in 2001 to 2004 fulfill the requirements under 
the VCAA to notify the veteran regarding the development of 
relevant evidence, including the requirement to notify the 
veteran to submit all pertinent evidence in his possession.

The Board also finds that VA has conducted all appropriate 
development of evidence relevant to this case, and has 
secured all available pertinent evidence.  The assembled 
evidence includes medical records from service and VA 
sources, and reports of relevant medical examinations as 
recent as 2005.

VA's July 2004 VCAA letter, which completed fulfillment of 
the VCAA notice requirements, was issued after the initial 
adverse rating decisions of 1995 and 1997.  VA followed 
proper procedures, however, in subsequent actions.  In July 
2004, the Board remanded the case for additional VCAA notice.  
The RO provided the required notice in July 2004.  The lack 
of full notice prior to the initial decision has been 
corrected.  Any error as to when notice was provided was 
harmless, as the veteran has been provided a meaningful 
opportunity to participate in the processing of his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless error that does not reasonably affect the outcome 
of the case.

Right Ankle

Service connection is established for residuals of injury of 
the veteran's right ankle during service.  As noted above, 
the RO has assigned separate ratings for the ankle disability 
and a scar on the ankle.  The issue on appeal is entitlement 
to a rating higher than 20 percent for the disability other 
than the scar.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran was seen for right foot pain in service in 1970.  
VA medical examination and treatment records from 1977 
forward reflect the veteran's complaints of right ankle pain, 
particularly with prolonged use.  X-rays from 1977 forward 
show irregularities in the right ankle.  The veteran 
underwent arthroscopic surgery on the right ankle in June 
2000.  On VA orthopedic and podiatric examination in May 
2001, the examiner found that the veteran's right ankle and 
left foot disorders made him unable to perform work that 
required standing for more than five minutes.  In May 2003, 
the veteran underwent surgery to attempt subtalar joint 
arthrodesis, or fusion.  Most recently, the RO has evaluated 
the right ankle disability, other than the scar, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271.

Under Diagnostic Code 5010, traumatic arthritis is rated 
based on the limitation of motion of the affected joint.  
Under Diagnostic Code 5271, limitation of motion of the ankle 
is rated at 10 percent if moderate, and 20 percent if marked.  
For limitation of motion of the ankle to be rated at higher 
than 20 percent, the ankle must be in ankylosis in an 
unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2005).

The rating schedule provides diagnostic codes for several 
specific types of ankle and foot disorders, and provides for 
the evaluation of other foot injuries under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  That code assigns ratings of 
10 percent if the injury is moderate, 20 percent if 
moderately severe, and 30 percent if severe.  If there is 
actual loss of use of the foot, the disability is to be rated 
at 40 percent.  

On VA examination in May 2005, the veteran related a history 
of surgeries on the right ankle, including surgery in service 
soon after sustaining an injury, arthroscopy in 2000, and 
attempted fusion in 2003.  He stated that he had significant 
ongoing problems with the ankle.  He reported that presently 
he wore an ankle foot orthosis, and that he could not bear 
weight on his right leg for any extended period without 
having significant pain.  He indicated that he used a cane or 
crutches to move about inside at home, and predominantly used 
a motorized scooter to get around outside the house.

Examination revealed no subtalar motion in the right foot.  
Attempts at subtalar motion were painful.  The range of 
motion of the right ankle was to 10 degrees of dorsiflexion 
and 30 degrees of plantar flexion, with mild pain throughout 
the range of motion.  X-rays showed placement of a surgical 
screw, but nonunion between the calcaneus and the talus, 
despite the 2003 attempt at fusion.  The ankle joint had mild 
to moderate osteoarthritis.  The examiner found that the 
veteran's right ankle became painful with any prolonged 
standing or weightbearing.  The right ankle had fatigability 
and significant weakness.  The calf and muscles of the right 
leg showed atrophy compared to the left leg.  The examiner 
opined that the right ankle disability would limit the 
veteran to seated employment only.

The veteran's right ankle is not in ankylosis.  The problems 
in his right ankle, however, affect not only the ankle joint, 
but the subtalar joint as well.  The most recent VA 
examination results are consistent with the veteran's reports 
of pain with motion, pain with weightbearing, weakness, 
fatigability, and diminished endurance, with overall 
impairment to the degree that the veteran cannot hold 
employment that requires more than minimal standing or 
walking.  

The impairment of the veteran's right ankle appears to be 
consistent with a severe foot injury, warranting a 30 percent 
rating under Diagnostic Code 5284.  His use of his right foot 
and leg to bear weight is severely limited.  The impairment 
is not so complete that he can be said to have actually lost 
use of his right foot; thus, the evidence does not support a 
40 percent rating.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has had surgeries on his right ankle, and 
has been given temporary total ratings for convalescence 
following those surgeries.  His right ankle does markedly 
interfere with his employability, as it renders him unable to 
hold employment that would require prolonged or even moderate 
periods of weightbearing.  The rating criteria under 
Diagnostic Code 5284, however, appear to adequately account 
for such impairment, as those criteria consider various 
degrees of foot disability, up to the actual loss of use of a 
foot.  The Board finds, therefore, that the veteran's right 
ankle impairment fits within the regular schedular criteria, 
and can be appropriately evaluated under those criteria.  
Therefore, it is not necessary to refer the case to the 
appropriate official for consideration of an extraschedular 
rating.

Left Great Toe

Service connection is established for residuals of an injury 
of the veteran's left great toe sustained in September 1973.  
Service medical records reflect that the toe was injured in a 
lawn mower accident.  The toe was lacerated, with removal of 
most of the toenail and nail bed, and a considerable amount 
of soft tissue, described as about the size of a quarter.  X-
rays showed that the bone was intact.  It was not clear 
whether there was tendon involvement.  The veteran underwent 
surgery to place a skin graft at the site of the injury.

Over the years following service, the veteran reported having 
episodes of sharp pain in his left great toe, and pain in the 
toe with prolonged standing or walking.  Examiners noted 
tenderness at the injury site.

In the May 2005 VA examination, the veteran reported that his 
left foot continued to be very sore, particularly if he wore 
shoes that were constricting or pushed on the great toe at 
the injury site.  He related that he also had pain in his 
left foot with prolonged standing.  He indicated that he 
could walk and put weight on the left foot if he wore shoes 
that did not put pressure on the injured toe.  He stated that 
the injured toe sometimes throbbed or felt numb.

The examiner observed that there was partial amputation of 
the lateral aspect of the left great toe.  There was 
tenderness to palpation over the area of the laceration.  The 
skin was slightly discolored in that area.  There was not 
excessive adherence to underlying soft tissues in the area.  
The left great toenail was about half the size of the right 
great toenail.  The nail was abnormal, but it did not appear 
to be causing problems with the skin.  The range of motion of 
the interphalangeal joint was equivalent to the opposite 
side, and did not appear to be painful.  The metatarsal 
phalangeal joint was also equivalent in range of motion to 
the opposite side, and did not have crepitus or pain with 
motion.  There were no ulcerations or calluses on the left 
foot to suggest abnormal weightbearing.  The examiner 
concluded that the veteran's left great toe injury would 
cause him discomfort with activity that required prolonged 
standing, but should not preclude him from holding employment 
that could be performed in a seated position.

Under the rating schedule, amputation of the great toe is 
rated at 10 percent without metatarsal involvement, and 30 
percent with removal of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.  Scars on areas other than the 
head, face, or neck, that are deep, or that cause limitation 
of motion, are rated based on the size of the area affected.  
For such a scar to be rated compensably, i.e., at 10 percent 
or more, the scar must involve an area exceeding six square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars that 
are not compensable based on such characteristics as 
location, depth, symptoms, or size, may be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Foot injuries other than 
those specifically addressed in the various diagnostic codes 
can be rated at 10 percent if moderate, 20 percent if 
moderately severe, and 30 percent if severe, with a rating of 
40 percent if there is actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The partial amputation of the veteran's left great toe did 
not involve the metatarsal.  Therefore, the injury does not 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5171.  The scar at the amputation site is not 
compensable, as it is less than six square inches in size, 
and it does not limit motion of the toe.  The tenderness and 
pain in the toe, which is worse with use of the foot, can be 
considered under Diagnostic Code 5284.  Those symptoms, 
however, do not produce more than moderate disability.  The 
veteran can bear weight on his left foot without pain at most 
times, if he is wearing the type of shoe that is least 
aggravating to the injured toe.  Therefore, his left foot 
injury does not warrant a rating in excess of 10 percent 
under that Diagnostic Code 5284.  The preponderance of the 
evidence is against a rating in excess of 10 percent for the 
residuals of the left great toe injury.

The veteran has not required hospitalizations for his left 
great toe disability.  The impairment of the toe has been 
shown to interfere with potential employment, as it 
contributes to limiting him to sedentary employment.  The 
Board finds that the extent to which the veteran's left great 
toe symptoms interfere with employment is adequately 
addressed by the current 10 percent rating under the criteria 
of the regular rating schedule.  The toe impairment does not 
have exceptional factors that render application of the 
regular schedular criteria impractical.  Thus, the 
circumstances do not warrant referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

TDIU

The veteran contends that he is unable to work as a result of 
his service-connected disabilities.  VA regulations allow for 
the assignment of a TDIU when a veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, and the veteran has certain 
combinations of ratings for service-connected disabilities.  
If there is only one such disability, that disability must be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  For the purpose of finding one 60 
percent disability, or one 40 percent disability in 
combination, disabilities of one or both lower extremities, 
including the bilateral factor, if applicable, will be 
considered as one disability.  Id.

The veteran has service-connected disabilities of the right 
ankle, found in the present Board decision to warrant a 30 
percent rating, of the left great toe, rated at 10 percent, 
and of a right ankle scar, rated at 10 percent.  Those 
ratings form a combined rating of 40 percent before the 
bilateral factor.  Even with the bilateral factor of 4 
percent added, the combined rating is below the required 70 
percent.

Even when the combined rating percentage under 38 C.F.R. 
§ 4.16(a) is not met, a TDIU must be considered if a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(b).

Since service, the veteran has had chronic and progressive 
pain and fatigability of the right ankle, and ongoing 
tenderness in the left great toe.  Records in the claims file 
indicate that the veteran has some high school education and 
some technical training.  Records from the mid-1990s forward 
indicate that the veteran has been under treatment for 
paranoid schizophrenia.  There is no indication that he has 
held regular employment during that period.  On VA orthopedic 
and podiatric examination in May 2001, the examiner stated:

Although he cannot perform work requiring 
heavy lifting more than ten pounds or 
prolonged standing more than five 
minutes, he can perform desk type work, 
so he is not unemployable.

In the May 2005 VA examination, the examiner noted that the 
veteran's right ankle and left great toe disabilities caused 
him pain with standing.  The examiner opined that the veteran 
could be employed in a seated position only, but would not do 
well with prolonged weightbearing or prolonged ambulation.

By themselves, the veteran's service-connected disabilities, 
which affect his lower extremities, do not make him unable to 
secure or follow a substantially gainful occupation.  
Therefore, the preponderance of the evidence is against 
entitlement to a TDIU.


ORDER

Entitlement to a 30 percent rating for right ankle 
disability, including arthritis, is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of a laceration of the left great toe, with partial 
amputation, is denied.

Entitlement to a TDIU is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


